Exhibit 10.2

 

EXECUTION COPY

 

LETTER AMENDMENT

 

Dated as of January 30, 2008

 

To the banks, financial institutions

and other institutional lenders
(collectively, the “Lenders”) parties
to the Credit Agreement referred to below
and to Citibank, N.A., as administrative agent
(the “Administrative Agent”) for the Lenders

 

Ladies and Gentlemen:

 

We refer to the Three Year Credit Agreement dated as of February 3, 2005, as
amended by Amendment No. 1 dated as of September 30, 2005 (as so amended, the
“Credit Agreement”) among the undersigned and you. Capitalized terms not
otherwise defined in this Letter Amendment (this “Letter Amendment”) have the
same meanings as specified in the Credit Agreement.

 

Section 1. Amendment to Credit Agreement. The Credit Agreement is, effective as
of the date of this Letter Amendment, hereby amended as follows:

 

(a)           Section 6.17.1 is deleted in full and replaced with
“[Intentionally omitted]”.

 

(b)           Exhibit C is amended in full to read as set forth as Annex I to
this Amendment.

 

Section 2. Representation. The Company represents and warrants that the
representations and warranties contained in Article V of the Credit Agreement
are correct on and as of the date hereof and no event has occurred and is
continuing that constitutes a Default or a Unmatured Default.

 

Section 3. Effectiveness. Etc. This Letter Amendment shall become effective as
of the date first above written when, and only when, (a) the Administrative
Agent shall have received counterparts of this Letter Amendment executed by us
and the Required Lenders and (b) we shall completed the sale of Combined Global
Insurance Holdings, Inc. This Letter Amendment is subject to the provisions of
Section 8.2 of the Credit Agreement.

 

On and after the effectiveness of this Letter Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder”, “thereof’ or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Letter Amendment.

 

The Credit Agreement and the Notes, as specifically amended by this Letter
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed. The execution, delivery and
effectiveness of this Letter Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two counterparts of this Letter Amendment to
Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New York, New
York 10022.

This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Letter Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Letter Amendment.

 

This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

 

Very truly yours,

 

 

 

AON CORPORATION

 

 

 

By

/s/ Diane Aigotti

 

 

Title: Senior Vice President and Corporate Treasurer

 

Agreed as of the date first above written:

 

CITIBANK, N.A.,

 

 

as Administrative Agent and as a Lender

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title: 

[ILLEGIBLE]

 

 

 

 

Authorized Signatory

 

 

 

 

 

ABN AMRO BANK N.V.

 

 

as Lender

 

 

 

 

 

By

/s/ Michael DeMarco

 

 

 

Title:  Michael DeMarco, Vice President

 

 

 

 

 

 

By

/s/ Andrew C. Salerno

 

 

 

Title: Andrew C. Salerno, Director

 

 

 

 

 

 

 

 

J.P. MORGAN CHASE BANK, N.A.

 

 

as Lender

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title: Executive Director

 

 

 

 

 

THE BANK OF NEW YORK

 

 

as Lender

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title:  Vice President

 

 

 

2

--------------------------------------------------------------------------------


 

THE NORTHERN TRUST COMPANY

 

 

as Lender

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title: Vice President

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

as Lender

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

as Lender

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title: Managing Director

 

 

 

 

 

MORGAN STANLEY BANK

 

 

as Lender

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

as Lender

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title: Authorized Signatory

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

 

as Lender

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

Title: Senior Vice President

 

 

 

 

 

PNC BANK, N.A.

 

 

as Lender

 

 

 

 

 

By

 

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND plc

as Lender

 

By

/s/ [ILLEGIBLE]

 

 

[ILLEGIBLE]

 

 

Title:  VP

 

 

FIFTH THIRD BANK

as Lender

 

By

/s/ Kim Puszczewicz

 

 

 

Kim Puszczewicz

 

 

Title: 

Vice President

 

 

STATE STREET BANK AND TRUST COMPANY
as Lender

 

By

/s/ [ILLEGIBLE]

 

 

Title: Vice President

 

 

MERRILL LYNCH BANK USA
as Lender

 

By

/s/ Louis Alder

 

 

Name:

Louis Alder

 

 

Title:

First Vice President

 

 

4

--------------------------------------------------------------------------------


 

ANNEX I TO AMENDMENT

 

EXHIBIT C

 

COMPLIANCE CERTIFICATE

 

To:

The Lenders parties to the

 

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Three-Year
Credit Agreement dated as of February 3, 2005 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among the Borrower, the lenders
party thereto and Citibank, N.A., as Administrative Agent for the Lenders.
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.              I am the duly elected [President/Chief Financial Officer] of the
Borrower;

 

2.              I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements (the “Relevant
Period”);

 

3.              The examinations described in paragraph 2 did not disclose, and
I have no knowledge of, the existence of any condition or event which
constitutes a Default or Unmatured Default during or at the end of the Relevant
Period or as of the date of this Certificate, except as set forth below;

 

4.              Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Agreement for the quarter ended                        ,           , all of
which data and computations are true, complete and correct; and

 

5.              Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of                 ,
200  .

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

Schedule of Compliance as of                 , 200    with

Provisions of Section 6.17 of

the Agreement

 

I.              Section 6.17.1 – [Intentionally omitted]

 

2.             Section 6.17.2 – Consolidated Adjusted EBITDA to Consolidated
Interest Expense

 

 

A.

Consolidated Adjusted EBITDA

 

 

 

 

 

(for four Fiscal Quarters ended                  , 200  )

 

 

 

 

 

 

 

 

 

 

 

 

(i)

Consolidated Net Income

 

$                 

 

 

 

 

 

 

 

 

 

 

(ii)

Consolidated Interest Expense

 

$                 

 

 

 

 

 

 

 

 

 

 

(iii)

taxes

 

$                 

 

 

 

 

 

 

 

 

 

 

(iv)

depreciation

 

$                 

 

 

 

 

 

 

 

 

 

 

(v)

amortization

 

$                 

 

 

 

 

 

 

 

 

 

 

(vi)

extraordinary losses

 

$                 

 

 

 

 

 

 

 

 

 

 

(vii)

extraordinary gains

 

$                 

 

 

 

 

 

 

 

 

 

 

(viii)

Sum of (i) through (vi) minus (vii)

 

$                 

 

 

 

 

 

 

 

 

 

 

Note:

no amounts shall be added pursuant to clauses (ii) through (vi) for any losses,
costs, expenses or other charges resulting from the settlement of any Disclosed
Claims or any payments in respect of any judgments or other orders thereon or
any restructuring or other charges in connection therewith or relating thereto

 

 

 

 

 

 

 

 

B.

Consolidated Interest Expense

 

 

 

 

 

(for four Fiscal Quarters ended              , 200 )

 

$                 

 

 

 

 

 

 

 

 

 

C.

Ratio of A to B

 

            to 1.0

 

 

 

 

 

 

 

 

 

 

D.

Permitted Ratio

Greater than or equal to 4.0 to 1.0

 

 

 

 

 

 

 

 

 

 

 

Complies              Does Not Comply

 

 

 

 

--------------------------------------------------------------------------------


 

3.             Section 6.17.3 – Consolidated Leverage Ratio

 

 

A.

Consolidated Funded Debt

 

$             

 

 

 

(as of the last day of the Measurement Period)

 

 

 

 

 

 

 

 

 

 

 

B.

Consolidated Adjusted EBITDA

 

 

 

 

 

(for the four Fiscal Quarters ended             , 200   

 

 

 

 

 

[; from line 2.A.(viii) above])

 

$             

 

 

 

 

 

 

 

 

 

C.

Ratio of A to B

 

        to 1.0

 

 

 

 

 

 

 

 

 

 

D.

Permitted Ratio

Less than or equal to 3.0 to 1.0

 

 

 

 

 

 

 

 

 

 

 

Complies                 Does Not Comply

 

 

 

 

2

--------------------------------------------------------------------------------